12-2527-cr
         United States v. Ulloa-Mejia

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 6th day of May, two thousand thirteen.
 5
 6       PRESENT: RICHARD C. WESLEY,
 7                SUSAN L. CARNEY,
 8                J. CLIFFORD WALLACE,*
 9                         Circuit Judges.
10
11
12
13       UNITED STATES OF AMERICA,
14
15                                                    Appellee,
16
17                             -v.-                                                 12-2527-cr
18
19       FREDIS HONAN ULLOA-MEJIA,
20
21                                     Defendant-Appellant.
22
23
24       FOR APPELLANT:                Lisa A. Peebles, Federal Public Defender,
25                                     Office of the Federal Public Defender for
26                                     the Districts of Northern New York and
27                                     Vermont, Syracuse, NY.
28
29       FOR APPELLEE:                 Paul D. Silver, Daniel C. Gardner,
30                                     Assistant United States Attorneys, for

                *
                Judge J. Clifford Wallace of the United States Court of
         Appeals for the Ninth Circuit, sitting by designation.
1                        Richard S. Hartunian, United States
2                        Attorney for the Northern District of New
3                        York, Syracuse, NY.
4
5         Appeal from the United States District Court for the
6    Northern District of New York (Mordue, J.).
7
8        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

9    AND DECREED that the judgment of the United States District

10   Court for the Northern District of New York is AFFIRMED.

11       Defendant-Appellant Fredis Honan Ulloa-Mejia appeals

12   from a judgment pursuant to an April 27, 2012 Memorandum

13   Decision and Order by the United States District Court for

14   the Northern District of New York (Mordue, J.) denying

15   Defendant’s motion to dismiss the one-count indictment

16   charging Defendant with illegally re-entering the United

17   States after being removed, in violation of 8 U.S.C. §

18   1326(a).    Defendant argued that the prior in absentia

19   removal order could not be used as a predicate for

20   establishing a violation of 8 U.S.C. § 1326(a) because it

21   was issued, he asserted, in violation of his due process

22   rights.    We assume the parties’ familiarity with the

23   underlying facts, the procedural history, and the issues

24   presented for review.

25       In 2005, at age fifteen, Defendant traveled from

26   Honduras to the United States.     He was apprehended in Texas

                                    2
1    and issued a notice to appear on an unspecified future date.

2    Defendant was directed to update immigration officials of

3    any change in his address to ensure that Defendant received

4    notice of the date for his hearing.   There is no evidence

5    that Defendant informed immigration officials that he

6    relocated to North Carolina to live with his mother.

7    Defendant was ordered removed in absentia in October 2005.

8    In February 2012, after he was denied refugee status in

9    Canada, Defendant again entered the United States illegally.

10   He was immediately apprehended and charged with violating 8

11   U.S.C. § 1326(a).   Defendant pled guilty but reserved the

12   right to appeal the district court’s order denying his

13   motion to dismiss the indictment.

14       A defendant may collaterally attack the validity of a

15   deportation order upon which a violation of 8 U.S.C. §

16   1326(a) is based.   8 U.S.C. § 1326(d); United States v.

17   Calderon, 391 F.3d 370, 374 (2d Cir. 2004).   “To do so,

18   however, an alien must ‘demonstrate [ ] that (1) [he]

19   exhausted any administrative remedies that may have been

20   available to seek relief against the order; (2) the

21   deportation proceedings at which the order was issued

22   improperly deprived [him] of the opportunity for judicial


                                   3
1    review; and (3) the entry of the order was fundamentally

2    unfair.’”     Id. (quoting 8 U.S.C. § 1326(d)) (alterations in

3    original).

4        We agree with the district court that Defendant failed

5    to satisfy any of the three requirements of 8 U.S.C. §

6    1326(d).     Defendant principally argues that the 2005 removal

7    order violated due process because Defendant was fifteen

8    years old at the time he received the notice to appear and

9    neither he nor his parents were notified of the scheduled

10   time and place for Defendant’s hearing.        However,

11   immigration officials need only inform the parents of a

12   “minor,” defined in the immigration context as an individual

13   “under the age of 14.”     8 C.F.R. § 236.2.

14       In addition, Defendant failed to provide immigration

15   officials with his new address after he relocated to North

16   Carolina, despite being explicitly informed that he was

17   required to keep his contact information current.         It is not

18   fundamentally unfair to enter an order of removal in

19   absentia against an individual who does not receive notice

20   by virtue of his failure to provide immigration officials

21   with a current address.     See, e.g., United States v.

22   Hinojosa-Perez, 206 F.3d 832, 837 (9th Cir. 2000).


                                     4
1       For the foregoing reasons, the judgment of the district

2   court is hereby AFFIRMED.

3                               FOR THE COURT:
4                               Catherine O’Hagan Wolfe, Clerk
5

6




                                 5